Case 2:21-cv-02667-JFW-JC Document 20 Filed 04/15/21 Page 1 of 4 Page ID #:129



   1    ROSS & MORRISON
        Gary B. Ross (SBN 121691)
   2    ross@rossandmorrison.com
        Andrew D. Morrison (SBN 144216)
   3    morrison@rossandmorrison.com
        9440 S. Santa Monica Blvd., Suite 301
   4    Beverly Hills, CA 90210
        Ph.: 310.285.0391; Fax: 310.285.6083
   5
        Attorneys for Plaintiff
   6
        FISHER & PHILLIPS LLP
   7    Mark J. Jacobs (SBN 208945)
        E-Mail: mjacobs@fisherphillips.com
   8    Drew M. Tate (SBN 312219)
        E-Mail: dtate@fisherphillips.com
   9    444 South Flower Street, Suite 1500
        Los Angeles, California 92614
  10    Telephone: (213) 330-4500
        Facsimile: (213) 330-4501
  11
        Attorneys for Defendants
  12    VANTAGE TRAVEL SERVICE, INC.
        and INSPERITY PEO SERVICES, L.P.
  13    Attorneys for Defendants
  14                                 UNITED STATES DISTRICT COURT
  15                                CENTRAL DISTRICT OF CALIFORNIA
  16    Lauren Goldenberg,            )                              Case No. CV 21-2667-JFW(JCx)
                                      )
  17             Plaintiff,           )                              JOINT STATEMENT RE: LOCAL
        v.                            )                              RULE 7-3 CONFERENCE RE:
  18                                  )                              PLAINTIFF’S MOTION FOR
        Vantage Travel Services,      )                              REMAND
  19    Inc., et al.,                 )
                                      )
  20             Defendants.          )
        _____________________________ )
  21
  22    Plaintiff Lauren Goldenberg and defendants Vantage Travel
  23    Services, Inc. and Insperity PEO Services, L.P. submit the
  24    following Joint Statement regarding the parties’ Local Rule
  25    7-3 Conference, pursuant to Court's Standing Order, ¶5(b)
  26    [ECF Doc. No. 11.]
  27    / / /
  28    / / /
                                                              1
                     JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
       Jt Stmt re 7-3 Meeting re Mtn for Remand FINAL 04-15-21.wpd
Case 2:21-cv-02667-JFW-JC Document 20 Filed 04/15/21 Page 2 of 4 Page ID #:130



   1    LOCAL RULE 7-3 CONFERENCE DETAILS:
   2    Date:                             April 12, 2021 (approx. 3:15 pm)
   3    Duration:                         Approx. 10 minutes
   4    Method:                           Zoom video conference 1
   5    Participants:                     Andrew D. Morrison for Plaintiff
   6                                      Mark J. Jacobs for Defendants
   7                                      Drew M. Tate for Defendants
   8    Issues discussed during the conference:
   9               Plaintiff’s counsel set forth the basis for plaintiff’s
  10    motion for remand, that defendants’ Notice of Removal [ECF
  11    Doc. No. 1] was defective because it did not include, or
  12    even mention, defendant Insperity, Inc. As a consequence,
  13    defendants’ removal fails for lack of joinder of a named and
  14    served party, namely Insperity, Inc.
  15               Plaintiff contends that service on Insperity, Inc. on
  16    February 25, 2021 is established by defendants’ own papers
  17    supporting Notice of Removal, which acknowledge service on
  18    an Insperity entity on February 25, 2021, including Notice
  19    of Removal [ECF Doc. No. 1] ¶¶5, 9; Declaration of Drew M.
  20    Tate [ECF Doc. No. 5] ¶ 5; Declaration of Lecia Chaney [ECF
  21    Doc. No. 6] ¶ 3. As Insperity, Inc. was the only “Insperity”
  22    entity in the case as of February 25, 2021, defendants’
  23    / / /
  24    / / /
  25    / / /
  26
               1
  27                    Lead Trial Counsel for Defendants is in Orange
                        County; Lead Trial Counsel for Plaintiff is in Los
  28                    Angeles County.
                                                              2
                     JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
       Jt Stmt re 7-3 Meeting re Mtn for Remand FINAL 04-15-21.wpd
Case 2:21-cv-02667-JFW-JC Document 20 Filed 04/15/21 Page 3 of 4 Page ID #:131



   1    papers establish service on Insperity, Inc. as of that
   2    date.2
   3               Plaintiff contends that Insperity PEO Service, L.P.’s
   4    choice to appear as a defendant in lieu of Insperity, Inc.
   5    (using the allegation “erroneously named as”) does not
   6    eliminate Insperity, Inc. from the case, nor excuse
   7    Insperity, Inc.’s failure to appear and failure to join in
   8    the March 26, 2021 Notice of Removal.
   9               Finally, plaintiff contends that Insperity, Inc.’s time
  10    to remove has passed and any effort to remove or join in
  11    removal would be untimely.
  12               At the conference, Counsel for defendants indicated
  13    that defendants would consider plaintiff’s arguments and
  14    look into the issues.
  15    / / /
  16
  17           2
                        Although defendants’ removal papers indicate service
  18                    on Inspertiy PEO Service, L.P., plaintiff contends
                        that   this  is   technically   impossible   because
  19                    Insperity PEO Services, L.P. was neither a named
                        defendant nor a Doe defendant as of February 25,
  20                    2021. Therefore, the only “Insperity” entity that
  21                    could have been served on that February 25, 2021 was
                        the named defendant Insperity, Inc., the sole
  22                    “Insperity” entity involved in the case as of that
                        date.
  23
                        Defendants’ filings also show that Insperity, Inc.
  24
                        is the parent corporation of Insperity PEO Services,
  25                    L.P. (See Defts’ Corp. Disclosure Stmt [ECF Doc. No.
                        7] ¶6) and the two entities operate out of the same
  26                    address of 19001 Crescent Springs Drive, Kingwood,
                        Texas 77339. See Chaney decl. [ECF Doc. No. 6] ¶5;
  27                    compare, Insperity, Inc. 2020 Annual 10-K Report, p.
  28                    1.
                                                              3
                     JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
       Jt Stmt re 7-3 Meeting re Mtn for Remand FINAL 04-15-21.wpd
Case 2:21-cv-02667-JFW-JC Document 20 Filed 04/15/21 Page 4 of 4 Page ID #:132



   1    Issues resolved during the conference and issues remaining.
   2    As of this filing the following issues remain:
   3            !        Do defendants’ Notice of Removal and supporting
   4                     documents establish service on Insperity, Inc. was
   5                     accomplished on February 25, 2021?
   6            !        Does Insperity, Inc.’s absence from defendants’
   7                     Notice of Removal render such removal ineffective
   8                     and justify remand for lack of joinder?
   9            !        Has the passage of time ensured that any effort by
  10                     Insperity, Inc. to join in removal would be time-
  11                     barred?
  12    Dated:       April 15, 2021                ROSS & MORRISON
  13
  14                                               By:     /s/ Andrew D. Morrison
                                                           Gary B. Ross
  15                                                       Andrew D. Morrison
                                                           Attorneys for Plaintiff
  16
  17    Dated:       April 15, 2021                FISHER & PHILLIPS LLP
  18
  19                                               By:     /s/ Mark J. Jacobs
                                                           Mark J. Jacobs
  20                                                       Drew M. Tate
                                                           Attorneys for Defendant
  21
  22
  23
  24
  25
  26
  27
  28
                                                              4
                     JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCE
       Jt Stmt re 7-3 Meeting re Mtn for Remand FINAL 04-15-21.wpd
